Citation Nr: 0701053	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to June 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to service connection for a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

The veteran is service-connected for severe, atopic 
dermatitis, evaluated as 60 percent disabling; schizophrenia, 
paranoid type, evaluated as 50 percent disabling; and 
bronchial asthma, evaluated as 10 percent disabling.  The 
veteran has a combined disability rating of 80 percent.  
Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  
The remaining question therefore is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  

The veteran underwent a psychiatric examination in March 
2005, however, the examiner did not provide a Global 
Assessment of Functioning (GAF) score for the veteran's 
diagnosed schizophrenic disorder, residual type, and 
discussed the disorder in relation to nonservice-connected 
mixed substance dependence.  The veteran's nonservice-
connected disabilities are not for consideration in 
determining whether he is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16.  Additionally, a 
medical opinion was rendered in March 2005 regarding the 
impact of the veteran's service connected dermatitis on his 
employability; however, no medical opinion has been provided 
as to the impact of the veteran's service connected asthma on 
his employability.  Accordingly, the Board finds that an 
additional examination addressing the impact of the veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation is necessary.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has 
a duty to supplement the record by obtaining an examination 
that includes an opinion as to the effect of the veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate the impact of the 
his service-connected disabilities on his 
employability.  The examiner should opine 
as to whether the veteran's service-
connected disabilities (atopic dermatitis, 
bronchial asthma, and schizophrenia, 
paranoid type), without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

2.  Then, readjudicate the veteran's claim 
for entitlement to a TDIU rating.  If 
action remains adverse to the veteran, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

